DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b), have been withdrawn subsequent Applicant’s amendment of 11/02/2020.
Response to Arguments
Applicant’s arguments with respect to Ha et al., (US 2018/0308617) in view of Yosui et al., (US 2015/0340151) not disclosing or suggesting, novel features of claims 1-10 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a laminated coil component, comprising: 
a laminate including a plurality of insulating layers stacked together in a lamination direction extending along a coil axis; 
a first external electrode provided on a surface of the laminate; 
a second external electrode provided on a surface of the laminate; and 
a coil conductor having a plurality of conductor patterns wound around the coil axis, the coil conductor being provided, in the laminate, between the first external electrode and the second external electrode, 
wherein among the plurality of conductor patterns, a conductor pattern (al) in a first turn as counted from the first external electrode is connected to the first external 
when viewed from the direction of the coil axis, an inner periphery of each of the plurality of conductor patterns extends along at least part of a closed loop surrounding the coil axis such that a plane extending through the inner periphery of each of the plurality of conductor patterns extends in parallel with the coil axis, and 
the coil conductor is configured so that a distance d(m) between the second external electrode and a conductor pattern (am), among the plurality of conductor patterns, in an m-th turn (where m is any integer satisfying 2<= m <= N) as counted from the first external electrode a relationship d(1) x (N - m + 1)/N<= d(m) <=d(1) (where when m has a certain value, d(m) and d(1) have different values from each other).  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-5 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 6 recites, a laminated coil component, comprising: 
a laminate including a plurality of insulating layers stacked together in a direction of a coil axis; 
a first external electrode provided on a surface of the laminate; 
a second external electrode provided on a surface of the laminate; and 

wherein among the plurality of conductor patterns, a conductor pattern (al) in a first turn as counted from the first external electrode is connected to the first external electrode, and a conductor pattern (aN) in an N-th turn (where N is any integer equal to or higher than two) as counted from the first external electrode is connected to the second external electrode, 
when viewed from the direction of the coil axis, an inner periphery of each of the plurality of conductor patterns extends along at least part of a closed loop surrounding the coil axis such that a plane extending through the inner periphery of each of the plurality of conductor patterns extends in parallel with the coil axis, and 
the coil conductor is configured so that a distance d(m) between the second external electrode and a conductor pattern (am), among the plurality of conductor patterns, in an m-th turn as counted from the first external electrode and the second external electrode is equal to or more than a distance d(m + 1) between a conductor pattern (a(m + 1)), among the plurality of conductor patterns, in an (m + 1)-th turn as counted from the first external electrode and the second external electrode (where m is any integer satisfying 1<= m <=N - 1), and when m has a certain value, d(m) and d(m + 1) have different values from each other.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 7-10 are allowed because each claim is directly or indirectly dependent of independent Claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MALCOLM BARNES/
Examiner, Art Unit 2837
1/30/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837